DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 6 May 2021, with respect to rejections under 35 U.S.C. § 102 in view of Mushiga have been fully considered and are persuasive. Applicant argues that the silicon containing composition of Mushiga is for a cathode and not an anode active material. The additional components of Mushiga mean that the composition likely would not be able to be used as a negative active material as such the rejection is withdrawn. Accordingly, the 35 U.S.C. § 102 rejection in view of Mushiga of claims 1 and 2 has been withdrawn. 
Applicant’s amendments and arguments, filed 6 May 20201, with respect to the rejection(s) of claim(s) 1, 2, and 7-10 under 35 U.S.C. § 102 in view of Lee have been fully considered and are persuasive. Applicant has amended the claims such that claim limitations that were previously dependent and rejected as obvious accordingly the anticipation rejections have been withdrawn in view of the new limitations to the independent claim. However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US 2013/0280614, hereinafter referred to as “Lee”) under 35 U.S.C. § 103.
Applicant's arguments filed 6 May 2021 in regards to the 35 U.S.C. § 103 rejection in view of Lee have been fully considered but they are not persuasive.
Applicant argues that the absorption peak of the OH stretching is not obvious in view of example 1 and comparative examples 1-3. These comparisons are not considered to be persuasive because they are not commensurate in scope with the instant claims. Example 12, for instance, is compared to the comparative claims and is considered to be an example of the FTIR spectrum in paragraph 65 of the instant specification, however, the reaction time of the example is outside the scope of the instant claim. Accordingly, the arguments in regards to the FTIR properties not being obvious are not persuasive as they are not commensurate in scope with the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0280614, hereinafter referred to as “Lee”).
	As to Claim 1: Lee teaches a method of making an anode active material comprising a silicon phase (Abstract) wherein the silicon oxide is mixed with a solution comprising an alkaline hydroxide [0041]. ). Lee further teaches that the solution is stirred for 10 minutes [0063].
Lee does not explicitly teach that the temperature of the alkaline solution is between 20 and 100°C.
However, Lee teaches that the silicon is added to an alkaline solution [0041]. At the time of filing it would have been obvious to a person having ordinary skill in the art to perform the addition to a solution at room temperature which is typically a range from 20-25°C because this would be an obvious starting point for making a solution that does not disclose a specific temperature needed.
Lee does not explicitly teach that the concentration of the alkaline solution is between 0.001M and 1M.
However, Lee teaches that the silicon is added to an alkaline solution [0041]. At the time of filing it would have been obvious to a person having ordinary skill in the art to select a concentration within the claimed range because the concentration of the instant claims is very broad and further it would have been easily arrived at via routine experimentation.
	Lee does not expressly teach the peak intensity of the silicon material at 3600-3000 cm-1 compared to the same intensity of the modified material is 0.9<I0/I1<1. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Lee.  However, Lee teaches a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  According to the original specification, the treatment of silicon with an alkaline material results in the relative peak intensities (Instant -1 compared to the same intensity of the modified material is 0.9<I0/I1<1, would naturally flow from a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure as to how to obtain the claimed properties by carrying out a process with only the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.
As to Claim 2: Lee renders obvious the method of claim 1 (supra). Lee further teaches that the alkaline solution can be NaOH [0043]. 
As to Claims 5 and 6: Lee renders obvious the method of claim 1 (see above).
Lee does not explicitly teach the amount of the silicon material is between 1 and 20% or more specifically 5 and 10 wt.%.
However, Lee teaches that the amount of the silicon material in the solution should be between 0.01 and 30 wt.% based on the total weight of the mixture [0045]. At the time of filing it would have been obvious to use an amount of silicon in the range taught by Lee, specifically in the range of 5-10 wt.% because Lee teaches that the amount of silicon in this range improves the performance of the anode active material [0045]. 
	As to Claim 8: Lee renders obvious the method of claim 1. Lee does not expressly teach the crystalline size of the modified material is less than that of the silicon containing material. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Lee.  However, Lee teaches a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  According to the original specification, the treatment of silicon with an alkaline material results in the relative peak intensities (Instant specification, 0038). Therefore, the claimed effects and physical properties, i.e. the crystalline size of the modified material is less than that of the silicon containing material, would naturally flow from a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure as to how to obtain the 
	As to Claim 9: Lee renders obvious the method of claim 1 (supra). Lee does not expressly teach the bonding strength of the modified silicon material is smaller than that of the silicon containing material. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by Lee.  However, Lee teaches a process using the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  According to the original specification, the treatment of silicon with an alkaline material results in the relative bonding strengths (Instant specification 0038].  Therefore, the claimed effects and physical properties, i.e. the bonding strength of the modified silicon material is smaller than that of the silicon containing material, would naturally flow from a process employing the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure as to how to obtain the claimed properties by carrying out a process with only the claimed steps, claimed processing conditions, and the claimed ingredients in the claimed amounts.
As to Claim 10: Lee renders obvious the method of claim 1 (supra). Lee further teaches that the modified silicon material can be mixed with carbon and carbonized (Examples 6-10, Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2020/0194787).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767